Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 8 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York, November 8, 1799. “I enclose to you a letter from Col. Lear on the subject of winter Quarters that you may take such measures as shall appear to you to be necessary in the case. I do not see that any thing better can be done than to send the tenth regiment to Carlisle where the barracks can easily be prepared for their reception. According to the orders that have been given to Col. Moore he is probably now at York Town tho’ it is possible he may have left that place for Harper’s ferry. It will be necessary to give notice to the Contractors in Pensylvania. They are Michael Gunkle and Henry Schriver.”
